         Case 1:18-cv-08401-PGG Document 109 Filed 09/03/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JUAN CATALA D/B/A MAJIC
ENTERTAINMENT LLC D/B/A ADRAWN
MUSIC PUBLISHING,
                   Plaintiffs,
                                                                     ORDER
              - against -
                                                               18 Civ. 8401 (PGG)
JOOMBAS CO. LTD, JOOMBAS MUSIC
INT’L, JOOMBAS LLC, JOOMBAS
MUSIC GROUP, HYUK SHIN, THE LA
REID MUSIC PUBLISHING COMPANY
LLC, EMI APRIL MUSIC INC.,
SONY/ATV SONGS LLC,

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

                The Court will conduct a status conference on September 17, 2021 at 11:00 a.m.

by telephone. Plaintiff and Plaintiff’s current and intended replacement counsel are required to

attend. By September 13, 2021, the parties will jointly file a letter describing the remaining

discovery and proposing a schedule for its completion. Plaintiff’s counsel will mail a copy of

this order to Plaintiff.

                With respect to the September 17, 2021 conference, the parties are directed to dial

888-363-4749 to participate, and to enter the access code 6212642. The press and public may

obtain access to the telephone conference by dialing the same number and using the same access

code. The Court is holding multiple telephone conferences on this date. The parties should call

in at the scheduled time and wait on the line for their case to be called. At that time, the Court

will un-mute the parties’ lines. Two days before the conference, the parties must email

Michael_Ruocco@nysd.uscourts.gov and GardepheNYSDChambers@nysd.uscourts.gov with

the phone numbers that the parties will be using to dial into the conference so that the Court
         Case 1:18-cv-08401-PGG Document 109 Filed 09/03/21 Page 2 of 2




knows which numbers to un-mute. The email should include the case name and case number in

the subject line.

Dated:          New York, New York
                September 2, 2021




                                            2
